Exhibit 10.1

DPL INC.
PARTICIPATION AGREEMENT

This PARTICIPATION AGREEMENT (“Agreement”) is entered into this 30th day of
June, 2006 (the “Effective Date”) among DPL Inc., an Ohio corporation (“DPL”),
The Dayton Power and Light Company, an Ohio corporation (“DP&L”), and Fred Boyle
(“Executive”).

WHEREAS, DPL has an executive compensation program (the “Program”), generally
effective as of January 1, 2006;

WHEREAS, the Program provides benefits pursuant to the following plans which
have been approved by the Compensation Committee of the Board of Directors of
DPL (the “Committee”) and adopted by the Board of Directors of DPL (the
“Board”): the DPL Inc. Severance Pay and Change of Control Plan, the DPL Inc.
Supplemental Executive Defined Contribution Retirement Plan, the DPL Inc. 2006
Equity and Performance Incentive Plan, and the DPL Inc. Executive Incentive
Compensation Plan (collectively, the “Plans”); and

WHEREAS, Executive’s participation in the Plans and eligibility for the benefits
provided thereunder requires execution of this Agreement.

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, Executive agrees as
follows:

1.    Effective Date. This Agreement is effective on the date hereof and will
continue in effect as provided herein.

2.    Participation in the Plans. DPL confirms that Executive (a) has been
designated by the Committee and the Board to participate in each of the Plans
pursuant to the terms thereof, contingent on his execution of this Agreement,
and (b) is eligible to receive additional benefits as such are provided to other
similarly situated employees of the Company from time to time.

3.    Perquisite Allowance. By executing this Agreement, Executive shall be
entitled to receive a perquisite allowance in the amount of $20,000 per year
(the “Perquisite Allowance”), for each year that (a) Executive remains
designated by the Committee as eligible to receive the Perquisite Allowance and
(b) DPL continues to make the Perquisite Allowance available to executive-level
employees of the Company. Executive has been designated by the Committee as
eligible to receive the Perquisite Allowance for 2006. The Perquisite Allowance
for 2006 shall be paid as soon as practicable after the Effective Date. The
Perquisite Allowance for years after 2006 shall be paid to Executive as soon as
practicable after the Committee designates Executive


--------------------------------------------------------------------------------




as eligible to receive the Perquisite Allowance for that year. The Perquisite
Allowance will not be deemed “compensation,” as that term is defined under any
of the Plans, nor under any other plan, practice, program or policy of the
Company or any of its affiliates, as in effect from time to time.

4.    Non-Solicitation. As a condition to his eligibility to participate in the
Program, Executive hereby agrees that during his employment and for a period of
two years following his termination of employment with DPL and DP&L, Executive
will not (a) solicit for employment with himself or any firm or entity with
which he is associated, any employee of DPL, its subsidiaries or affiliates, or
otherwise disrupt, impair, damage or interfere with DPL’s, its subsidiaries’ or
affiliates’ relationships with their employees or (b) solicit for Executive’s
own behalf or on behalf of any other person(s), any retail customer of DPL, its
subsidiaries or affiliates, that has purchased products or services from the
DPL, its subsidiaries or affiliates, at any time (i) with respect to
solicitation during employment, during the Executive’s employment or (ii) with
respect to solicitation after termination of employment, in the twelve months
preceding the date on which Executive’s employment with DPL, its subsidiaries or
affiliates is terminated or that DPL, its subsidiaries or affiliates are
actively soliciting or have known plans to solicit, for the purpose of marketing
or distributing any product, pricing or service competitive with any product,
pricing or service then offered by DPL, its subsidiaries or affiliates or which
DPL, its subsidiaries or affiliates have known plans to offer.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

DPL INC.

 

 

 

 

 

 

 

 

 

 

  

 

By:

 

/s/ James V. Mahoney

  

 

  

 

Name: James V. Mahoney

  

 

  

 

Title: President and CEO

 

 

 

 

 

 

 

 

 

 

  

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

 

 

 

 

 

 

 

  

 

By:

 

/s/ James V. Mahoney

  

 

  

 

Name: James V. Mahoney

  

 

  

 

Title: President and CEO

 

 

 

 

 

 

 

 

 

 

  

 

By:

 

/s/ Fred Boyle

 

 

 

 

Fred Boyle

 


--------------------------------------------------------------------------------